 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                           UNITED STATES DISTRICT COURT
12                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
14
15   PROLIANCE SURGEONS, INC., P.S., a                   NO. C18-835 RSM
16   Washington Professional Service Corporation,
17   PROLIANCE SURGEONS, INC. P.S.                       STIPULATED PROTECTIVE ORDER
18   EMPLOYEE HEALTH CARE PLAN, a Self-
19   funded Plan, CHARLES A. PETERSON, II,
20   NANCY E. LORUSSO, and SAMUEL J.
21   PETERSON,
22
23                      Plaintiffs,
24
25           v.
26
27   AIR TREK, INC., a Florida Corporation, AIR
28   AMBULANCE BILLING, LLC, an Arizona
29   Limited Liability Company,
30
31                      Defendants.
32
33
34
35
36   1.     PURPOSES AND LIMITATIONS
37          Discovery in this action is likely to involve production of confidential, proprietary, or
38
39   private information for which special protection may be warranted. Accordingly, the parties hereby
40
41   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
42
43   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
44   protection on all disclosures or responses to discovery, the protection it affords from public
45


     STIPULATED PROTECTIVE ORDER - 1                                 GORDON      600 University Street
     No. 2:18-cv-00835-RSM                                            TILDEN     Suite 2915 
                                                                     THOMAS      Seattle, WA  98101 
                                                                     CORDELL     206.467.6477
 1   disclosure and use extends only to the limited information or items that are entitled to confidential
 2
 3   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 4
     confidential information under seal.
 5
 6   2.     “CONFIDENTIAL” MATERIAL
 7
 8          “Confidential” material shall include the following documents and tangible things
 9
10   produced or otherwise exchanged: medical records or other documents that contain any party or
11
     non-party’s private and sensitive identifiable patient medical information protected by the Health
12
13   Insurance Portability and Accountability Act (HIPAA); and any party or non-party’s confidential,
14
15   trade secret and or proprietary commercial and financial information.
16
17   3.     SCOPE
18
            The protections conferred by this agreement cover not only confidential material (as
19
20   defined above), but also (1) any information copied or extracted from confidential material; (2) all
21
22   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
23
24   conversations, or presentations by parties or their counsel that might reveal confidential material.
25          However, the protections conferred by this agreement do not cover information that is in
26
27   the public domain or becomes part of the public domain through trial or otherwise.
28
29   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
30
31          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
32   or produced by another party or by a non-party in connection with this case only for prosecuting,
33
34   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
35
36   categories of persons and under the conditions described in this agreement. Confidential material
37
38   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
39   that access is limited to the persons authorized under this agreement.
40
41          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
42
43   by the court or permitted in writing by the designating party, a receiving party may disclose any
44
     confidential material only to:
45


     STIPULATED PROTECTIVE ORDER - 2                                   GORDON      600 University Street
     No. 2:18-cv-00835-RSM                                              TILDEN     Suite 2915 
                                                                       THOMAS      Seattle, WA  98101 
                                                                       CORDELL     206.467.6477
 1                  (a)      the receiving party’s counsel of record in this action, as well as employees
 2
 3   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 4
                    (b)      the officers, directors, and employees (including in house counsel) of the
 5
 6   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 7
 8   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 9
10   designated;
11
                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
12
13   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14
15                  (d)      the court, court personnel, and court reporters and their staff;
16
17                  (e)      copy or imaging services retained by counsel to assist in the duplication of
18
     confidential material, provided that counsel for the party retaining the copy or imaging service
19
20   instructs the service not to disclose any confidential material to third parties and to immediately
21
22   return all originals and copies of any confidential material;
23
24                  (f)      during their depositions, witnesses in the action to whom disclosure is
25   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
26
27   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
28
29   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
30
31   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
32   under this agreement;
33
34                  (g)      the author or recipient of a document containing the information or a
35
36   custodian or other person who otherwise possessed or knew the information.
37
38          4.3     Filing Confidential Material. Before filing confidential material or discussing or
39   referencing such material in court filings, the filing party shall confer with the designating party
40
41   to determine whether the designating party will remove the confidential designation, whether the
42
43   document can be redacted, or whether a motion to seal or stipulation and proposed order is
44
45


     STIPULATED PROTECTIVE ORDER - 3                                   GORDON       600 University Street
     No. 2:18-cv-00835-RSM                                              TILDEN      Suite 2915 
                                                                       THOMAS       Seattle, WA  98101 
                                                                       CORDELL      206.467.6477
 1   warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards
 2
 3   that will be applied when a party seeks permission from the court to file material under seal.
 4
     5.     DESIGNATING PROTECTED MATERIAL
 5
 6          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 7
 8   or non-party that designates information or items for protection under this agreement must take
 9
10   care to limit any such designation to specific material that qualifies under the appropriate
11
     standards. The designating party must designate for protection only those parts of material,
12
13   documents, items, or oral or written communications that qualify, so that other portions of the
14
15   material, documents, items, or communications for which protection is not warranted are not swept
16
17   unjustifiably within the ambit of this agreement.
18
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
19
20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
21
22   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
23
24   and burdens on other parties) expose the designating party to sanctions.
25          If it comes to a designating party’s attention that information or items that it designated for
26
27   protection do not qualify for protection, the designating party must promptly notify all other parties
28
29   that it is withdrawing the mistaken designation.
30
31          5.2      Manner and Timing of Designations. Except as otherwise provided in this
32   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
33
34   ordered, disclosure or discovery material that qualifies for protection under this agreement must
35
36   be clearly so designated before or when the material is disclosed or produced.
37
38                  (a)     Information in documentary form: (e.g., paper or electronic documents and
39   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
40
41   the designating party must affix the word “CONFIDENTIAL” to each page that contains
42
43   confidential material. If only a portion or portions of the material on a page qualifies for protection,
44
45


     STIPULATED PROTECTIVE ORDER - 4                                    GORDON       600 University Street
     No. 2:18-cv-00835-RSM                                               TILDEN      Suite 2915 
                                                                        THOMAS       Seattle, WA  98101 
                                                                        CORDELL      206.467.6477
 1   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
 2
 3   markings in the margins).
 4
                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 5
 6   and any participating non-parties must identify on the record, during the deposition or other pretrial
 7
 8   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
 9
10   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
11
     transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
12
13   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
14
15   at trial, the issue should be addressed during the pre-trial conference.
16
17                  (c)     Other tangible items: the producing party must affix in a prominent place
18
     on the exterior of the container or containers in which the information or item is stored the word
19
20   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
21
22   the producing party, to the extent practicable, shall identify the protected portion(s).
23
24          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
25   designate qualified information or items does not, standing alone, waive the designating party’s
26
27   right to secure protection under this agreement for such material. Upon timely correction of a
28
29   designation, the receiving party must make reasonable efforts to ensure that the material is treated
30
31   in accordance with the provisions of this agreement.
32   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
33
34          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
35
36   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
37
38   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
39   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
40
41   challenge a confidentiality designation by electing not to mount a challenge promptly after the
42
43   original designation is disclosed.
44
45


     STIPULATED PROTECTIVE ORDER - 5                                   GORDON      600 University Street
     No. 2:18-cv-00835-RSM                                              TILDEN     Suite 2915 
                                                                       THOMAS      Seattle, WA  98101 
                                                                       CORDELL     206.467.6477
 1           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 2
 3   regarding confidential designations without court involvement. Any motion regarding confidential
 4
     designations or for a protective order must include a certification, in the motion or in a declaration
 5
 6   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
 7
 8   affected parties in an effort to resolve the dispute without court action. The certification must list
 9
10   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
11
     to-face meeting or a telephone conference.
12
13           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
14
15   intervention, the designating party may file and serve a motion to retain confidentiality under Local
16
17   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
18
     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
19
20   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
21
22   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
23
24   the material in question as confidential until the court rules on the challenge.
25   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
26
27   LITIGATION
28
29           If a party is served with a subpoena or a court order issued in other litigation that compels
30
31   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
32   must:
33
34                  (a)     promptly notify the designating party in writing and include a copy of the
35
36   subpoena or court order;
37
38                  (b)     promptly notify in writing the party who caused the subpoena or order to
39   issue in the other litigation that some or all of the material covered by the subpoena or order is
40
41   subject to this agreement. Such notification shall include a copy of this agreement; and
42
43                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
44
     the designating party whose confidential material may be affected.
45


     STIPULATED PROTECTIVE ORDER - 6                                   GORDON      600 University Street
     No. 2:18-cv-00835-RSM                                              TILDEN     Suite 2915 
                                                                       THOMAS      Seattle, WA  98101 
                                                                       CORDELL     206.467.6477
 1   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2
 3          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 4
     material to any person or in any circumstance not authorized under this agreement, the receiving
 5
 6   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
 7
 8   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
 9
10   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
11
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
12
13   Bound” that is attached hereto as Exhibit A.
14
15   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
16
17   MATERIAL
18          When a producing party gives notice to receiving parties that certain inadvertently
19
20   produced material is subject to a claim of privilege or other protection, the obligations of the
21
22   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
23
24   is not intended to modify whatever procedure may be established in an e-discovery order or
25   agreement that provides for production without prior privilege review. The parties agree to the
26
27   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
28
29   10.    NON TERMINATION AND RETURN OF DOCUMENTS
30
31          Within 60 days after the termination of this action, including all appeals, each receiving
32   party must return all confidential material to the producing party, including all copies, extracts and
33
34   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
35
36          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
37
38   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
39   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
40
41   product, even if such materials contain confidential material.
42
43          The confidentiality obligations imposed by this agreement shall remain in effect until a
44
     designating party agrees otherwise in writing or a court orders otherwise.
45


     STIPULATED PROTECTIVE ORDER - 7                                   GORDON      600 University Street
     No. 2:18-cv-00835-RSM                                              TILDEN     Suite 2915 
                                                                       THOMAS      Seattle, WA  98101 
                                                                       CORDELL     206.467.6477
 1                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3
 4          Dated this 13th day of November, 2018.
 5
 6
 7
 8    KARR TUTTLE CAMPBELL                               GORDON TILDEN THOMAS &
 9                                                       CORDELL LLP
10    /s/ Medora A. Marisseau
11    /s/ J. Derek Little                                 /s/ John D. Cadagan
12    Medora A. Marisseau, WSBA #23114                   John D. Cadagan, WSBA #47996
13    J. Derek Little, WSBA #40560                       600 University Street, Suite 2915
14    701 Fifth Avenue, Suite 3300                       Seattle, WA 98101
15    Seattle, WA 98104                                  Telephone: 206-467-6477
16    Telephone: 206-223-1313                            Facsimile: 206-467-6292
17    Facsimile: 206-682-7100                            Email: jcadagan@gordontilden.com
18    Email: mmarisseau@karrtuttle.com                   Attorneys for Defendants
19    Email: dlittle@karrtuttle.com
20    Attorneys for Plaintiffs
21                                                       BUNTROCK HARRISON & GARDNER
22                                                       LAW, PLLC
23
24                                                       /s/ Shane D. Buntrock
25                                                       Shane D. Buntrock
26                                                       2158 North Gilbert Road, Suite 119
27                                                       Mesa, Arizona 85203
28                                                       Telephone: 480-664-7728
29                                                       Facsimile: 480-668-3110
30                                                       Email: shane@bhglaw.com
31                                                       Attorneys for Defendants
32
33
34
35          PURSUANT TO STIPULATION, IT IS SO ORDERED
36
37          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
38
39   documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding
40   in any other court, constitute a waiver by the producing party of any privilege applicable to those
41
42   documents, including the attorney-client privilege, attorney work-product protection, or any other
43
44   privilege or protection recognized by law.
45


     STIPULATED PROTECTIVE ORDER - 8                                 GORDON      600 University Street
     No. 2:18-cv-00835-RSM                                            TILDEN     Suite 2915 
                                                                     THOMAS      Seattle, WA  98101 
                                                                     CORDELL     206.467.6477
 1         DATED this 16th day of November 2018.
 2
 3
 4
 5
                                            A
                                            RICARDO S. MARTINEZ
 6                                          CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER - 9                     GORDON    600 University Street
     No. 2:18-cv-00835-RSM                                TILDEN   Suite 2915 
                                                         THOMAS    Seattle, WA  98101 
                                                         CORDELL   206.467.6477
 1                                              EXHIBIT A
 2
 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
             I,   ____________________________________           [print   or   type   full   name],      of
 5
 6   ____________________________________ [print or type full address], declare under penalty of
 7
 8   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 9
10   issued by the United States District Court for the Western District of Washington on
11
     ________________ [date] in the case of Proliance Surgeons, Inc., P.S., et al. v. Air Trek, Inc.,
12
13   et al., Case No. 2:18-cv-00835-RSM. I agree to comply with and to be bound by all the terms of
14
15   this Stipulated Protective Order and I understand and acknowledge that failure to so comply could
16
17   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
18
     not disclose in any manner any information or item that is subject to this Stipulated Protective
19
20   Order to any person or entity except in strict compliance with the provisions of this Order.
21
22           I further agree to submit to the jurisdiction of the United States District Court for the
23
24   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
25   Order, even if such enforcement proceedings occur after termination of this action.
26
27   Date:
28
29   City and State where sworn and signed:
30
31   Printed name:
32   Signature:
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER - 10                                GORDON      600 University Street
     No. 2:18-cv-00835-RSM                                            TILDEN     Suite 2915 
                                                                     THOMAS      Seattle, WA  98101 
                                                                     CORDELL     206.467.6477
